PER CURIAM.
This is an appeal by the United States from an order of the District Court suppressing the seizure of certain property and materials and directing the government to return the property in its custody to the elaimánts, Sydney J. Rudolph and Julius A. Rudolph, the appellees. The property involved was seized By the government and a libel proceeding, under section 25, title 2, of the National Prohibition Act (27 USCA § 39), was begun to forfeit the property, which the government contends was designed to violate the National Prohibition Act. The eases of United States v. Chambers, 291 U. S. 217, 54 S. Ct. 434, 78 L. Ed. 763, 89 A. L. R. 1510, and Massey v. United States, 291 U. S. 608, 54 S. Ct. 532, 78 L. Ed. 1019, control the decision in this case.
The order of the District Court is affirmed, with the direction that the libel he dismissed.